DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 11 recite “without higher brightness-diode pumping” and “a higher-brightness tandem pump”. It is not immediately clear that the “higher-brightness” 
Claims 1, 4-11, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "higher-brightness" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "higher-brightness" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 11 refer to a device without higher-brightness diode pumping and a higher-brightness tandem pump.  A first reference point for what is “higher-brightness diode pumping” may be arbitrarily chosen such that any pumping in the prior art may be deemed to be not “higher-brightness diode pumping.” Likewise. A second reference point for what constitutes a “higher-brightness tandem pump” may be arbitrarily chosen such that any tandem pump in the prior art may be deemed to be a “higher-brightness tandem pump.” For purposes of the art rejection below, a first and second reference point will be considered/defined such that diode pumping is not .
Claim Rejections - 35 USC § 103
Claims 1, 4-6, 10-11, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison). 
For claim 1, Honea teaches a pumped fiber amplifier for high energy laser (HEL) applications(fig. 1), the apparatus comprising: 
an optical fiber including at least one core (fig. 1, 122, [0073]), wherein a seed laser is optically coupled to the at least one core (fig. 1, 106); 
the optical fiber including a second different section to operate as a power amplifier (fig. 1, 122);
 wherein the at least one core is dimensioned to suppress modal instability ([0079]) when a difference between the selected wavelength (pump) ([0079], 976 nm) and the center wavelength ([0079],1060 nm) is in a range of 0.1-8% (7.9%=84/1060) and a greater than 1 kW final amplifier stage is employed (fig. 4C, abstract). Further, Honea teaches optimizing diameters in order to control thermal effects and resulting modal instabilities ([0026]). One would have been motivated to prevent modal instabilities in order to control beam quality ([0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the core dimension to suppress modal instability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One would have 
Honea does not teach the fiber amplifier is tandem pumped;
the optical fiber including a first section to operate as an oscillator ;
and one or more diode pumps optically coupled to the first section of the optical fiber, 
wherein the at least one core of the first section is doped to convert the one or more diode pumps into a tandem pump, wherein the one or more diode pumps and the tandem pump bi-chromatically pump the power amplifier;
wherein a selected wavelength associated with the oscillator is less than a center wavelength of the seed laser.
Honea teaches the optical amplifier section of the fiber (fig. 1, 122) is pumped by optical pumps (fig. 1, 121).  However, Murison teaches a fiber amplifier (fig. 1) including a second section to operate as a power amplifier (fig. 1,  41/43) is tandem pumped (by pump section 42, fig. 1);
the optical fiber including a first section to operate as an oscillator (fig. 1, 44 between 47a and 47b);
and one or more diode pumps optically coupled to the first section of the optical fiber (fig. 1, 46), 
wherein the at least one core of the first section is doped to convert the one or more diode pumps ([0027], 975 nm) into a tandem pump ([0027]-[0028], 1030 nm), wherein the one or more diode pumps and the tandem pump bi-chromatically pump the power amplifier ([0028] and [0029]);

The pump configuration of Murison has the benefits of minimizing spurious lasing and noise ([0018]) as well as converting multimode pump light into a fiber core pump which results in improved pumping efficiency and providing pump wavelengths not easily available with semiconductor lasers ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the pumping configuration of Murison in the device of Honea in order to minimize spurious lasing and noise, convert multimode pump light into a fiber core pump and provide pump wavelengths not easily available with semiconductor lasers.
While the combination does not explicitly state the core is dimensioned to suppress modal instability “without higher-brightness diode pumping,” or the tandem pump comprises a “higher-brightness tandem pump”  in both cases the term “higher-brightness” is not distinctly defined, and as discussed in the 35 USC 112 rejection above, a first reference point for what is “higher-brightness diode pumping” may be arbitrarily chosen such that any pumping in the prior art may be deemed to be not “higher-brightness diode pumping” while a second reference point for what constitutes a “higher-brightness tandem pump” may be arbitrarily chosen such that any tandem pump in the prior art may be deemed to be a “higher-brightness tandem pump.” Therefore, the “higher-brightness” limitations do not patentably distinguish the claimed invention from the prior art.
For claim 11, Honea teaches a pumped fiber amplifier for high energy laser (HEL) applications (fig. 1), comprising: 

the optical fiber including a second different section to operate as a power amplifier (fig. 1, 122);
 wherein the single active core is dimensioned to suppress modal instability ([0079]) when a difference between the selected wavelength (pump) ([0079], 976 nm) and the center wavelength ([0079],1060 nm) is in a range of 0.1-8% (7.9%=84/1060) and a greater than 1 kW final amplifier stage is employed (fig. 4C, abstract). Further, Honea teaches optimizing diameters in order to control thermal effects and resulting modal instabilities ([0026]). One would have been motivated to prevent modal instabilities in order to control beam quality ([0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the core dimension to suppress modal instability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One would have been motivated to optimize the core dimension in order to control thermal effects and resulting modal instabilities in order to control beam quality.
Honea does not teach the fiber amplifier is tandem pumped;
the optical fiber including a first section to operate as an oscillator ;
and one or more diode pumps optically coupled to the first section of the optical fiber, 

wherein a selected wavelength associated with the oscillator is less than a center wavelength of the seed laser.
Honea teaches the optical amplifier section of the fiber (fig. 1, 122) is pumped by optical pumps (fig. 1, 121).  However, Murison teaches a fiber amplifier (fig. 1) including a second section to operate as a power amplifier (fig. 1,  41/43) is tandem pumped (by pump section 42, fig. 1);
the optical fiber including a first section to operate as an oscillator (fig. 1, 44 between 47a and 47b);
and one or more diode pumps optically coupled to the first section of the optical fiber (fig. 1, 46), 
wherein the single active core is doped to convert the one or more diode pumps ([0027], 975 nm) into a tandem pump ([0027]-[0028], 1030 nm), wherein the one or more diode pumps and the tandem pump bi-chromatically pump the power amplifier ([0028] and [0029]);
wherein a selected wavelength associated with the oscillator ([0027], 1030 nm) is less than a center wavelength of the seed laser ([0027], 1064 nm).
The pump configuration of Murison has the benefits of minimizing spurious lasing and noise ([0018]) as well as converting multimode pump light into a fiber core pump which results in improved pumping efficiency and providing pump wavelengths not easily available with semiconductor lasers ([0028]).  It would have been obvious to one 
While the combination does not explicitly state the core is dimensioned to suppress modal instability “without higher-brightness diode pumping,” or the tandem pump comprises a “higher-brightness tandem pump”  in both cases the term “higher-brightness” is not distinctly claimed, and as discussed in the 35 USC 112 rejection above, a first reference point for what is “higher-brightness diode pumping” may be arbitrarily chosen such that any pumping in the prior art may be deemed to be not “higher-brightness diode pumping” while a second reference point for what constitutes a “higher-brightness tandem pump” may be arbitrarily chosen such that any tandem pump in the prior art may be deemed to be a “higher-brightness tandem pump.” Therefore, the “higher-brightness” limitations do not patentably distinguish the claimed invention from the prior art.
For claims 4 and 14, Honea and Murison both teaches a center wavelength of the seed laser is in a range of 1020-1080nm (Honea, [0079], 1060 nm and Murison, [0027], 1064 nm).
For claims 5 and 15, Murison teaches the selected wavelength is in the range of 1010-1045nm ([0027], 1030 nm).
For claims 6 and 16, the combination inherently teaches the oscillator comprises a single mode or multimode oscillator (an oscillator is either single mode or multimode).
For claims 10 and 20, Murison teaches the first section includes a highly reflective fiber Bragg grating (HR-FBG) (fig. 1, 47a, [0027]) and partially reflecting fiber Bragg grating (PR-FBG) associated with the oscillator (47a, [0027]).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison) and further in view of US 2006/0187973 (Varnham).
For claims 7 and 17, the previous combination does not teach the one or more diode pumps comprise a set of pump diodes, and the apparatus further comprises: a combiner optically coupled between the plural diode pumps and first section of the optical fiber. However, Varnham does teach a the one or more pump diodes (fig. 1, 3) comprise a set of pump diodes (fig. 1, 3), and the apparatus further comprises: a combiner (fig. 1, 11) optically coupled between the plural diode pumps (fig. 1, 3) and first section of the optical fiber (fig. 1, 2) in order to provide optical pumping to the first section (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of diode pumps and combiner of Varnham as a simple substitution for the single diode and combiner of Murison as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative pumping method with the advantage of obtaining a higher or equivalent pumping power compared to the individual pump of Murison with plurality of lower powered diodes.    See MPEP 2143 I.B.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison) and “1 kW cw fiber-. 
For claims 8 and 18, Honea teaches the seed laser comprises a preamplifier (fig. 1, 109 and 111). Honea does not teach the preamplifier is to generate greater than 20W of seed power. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable power levels including greater than 20W, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Optimizing the preamplifier has the advantage of requiring less amplification by the main amplifier (fig. 1, 120). Further, Engin teaches a kW amplifier with a 60 W preamplifier (fig. 1, page 2) preamplifying a seed pulse to be injected into a kW-MOPA (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-amplifier of Engin as a simple substitution for the pre-amplifier of Honea as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative pre-amplifier with the additional advantage of providing increased amplification.  See MPEP 2143 I.B.
Claims 9, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0138630 (Honea) in view of US 2008/0130102 (Murison) and “Pseudo-random binary sequence phase modulation for narrow linewidth, kilowatt, monolithic fiber amplifiers” (Flores).
For claims 9 and 19, the previous combination does not teach seed laser includes a phase modulator and employs pseudo random bit sequence (PRBS) phase-modulation. However, Flores teaches a kilowatt fiber amplifier (fig. 2) has a seed laser (fig. 2, NPRO and Φ-Modulator) which includes a phase modulator (fig. 2, Φ-Modulator) and employs pseudo random bit sequence (PRBS) phase-modulation (page 17738, third paragraph) in order to provide improved SBS suppression with a narrow linewidth (abstract). 
For claims 21-22, the previous combination does not teach the final amplifier stage includes a mode-field-adaptor to match the final amplifier stage to a mode corresponding to the oscillator. However, Flores a kilowatt fiber amplifier (fig. 2) where the final amplifier stage includes a mode-field-adaptor (fig. 2, MFA).  MFAs have the benefit of matching modes in different sections of a fiber amplifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mode field adaptor of Flores with the device of the previous combination in order to match modes in different sections of a fiber amplifiers.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. Applicant argues at page 7 that Honea teaches using “higher-brightness diode pumps” and therefore does not meet all the limitations of the claimed invention.  However, the argument is against Honea individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant asserts on page 8 that without higher-brightness diode pumping,” or a “higher-brightness tandem pump”  in both cases the term “higher-brightness” is not distinctly defined and, therefore, the “higher-brightness” limitations do not patentably distinguish the claimed invention from the prior art.
Applicant argues at bottom of page 8 through page 9 first paragraph that 4-6, 10, 11, 14-16 and 20 should be reconsidered based on similar arguments to claim 1. The office, as discussed above, does not find those arguments persuasive and the claims remain rejected.
It is noted that applicant argues that “higher-brightness” is a range that has meaning in the field of the invention and that brightness has a well-known definition. Well the definition of brightness may indeed be well known as described at page 9, third paragraph. The term “higher-brightness” while used in the prior art, (specifically Honea at [0027]), there is no indication that it refers to ‘a particular range which that has meaning in the field of the invention’ as asserted by the applicant. 

In the remainder of the arguments, the applicant asserts that claims 7-9, 17-19 and 21-22 should be allowed based on their base claims.  However, as discussed above, the base claims are not deemed to be allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Carter/Primary Examiner, Art Unit 2828